Exhibit 10.1

 

Revolving Line of Credit Loan Agreement

 

Loan Number:

XXXXXXX

    Date: December 12, 2018     Borrower: Friedman Industries, Incorporated, a
Texas corporation       Borrower’s Address: 1121 Judson Road, Suite #124,
Longview, Texas 75601     Lender: Citizens National Bank     Lender’s Address:
P.O. Box 1009, Henderson, Texas 75653     Principal Amount: Five Million and
No/100 Dollars ($5,000,000.00)     Maturity Date: December 12, 2019

 

This Revolving Line of Credit Loan Agreement is made between Lender and
Borrower. In consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

 

Article I. Definitions

 

1.01.     Definitions and Construction. All terms used in this Agreement,
whether or not defined in this section, and whether used in singular or plural
form, shall be deemed to refer to the object of the term whether such is
singular or plural, as the context may suggest or require. Borrower agrees that
this Agreement was the result of a negotiated agreement with Lender and the rule
of construction that states ambiguities in a document are construed against the
party who drafted it does not apply in interpreting this Agreement. In addition
to the other terms defined above, the following terms have these meanings when
used in this Agreement:

 

"Account Debtor" means the obligor under any Account.

 

"Accounts" has the same meaning set forth in Section 9.102(a)(2) of the Texas
Business and Commerce Code and shall include (without limitation) all present
and future rights to payment for goods sold or leased or for services rendered,
and whether or not earned by performance.

 

“Advance” means an advance to Borrower under the Line of Credit.

 

“Affiliate” means, as to any entity, (a) any other Person that, directly or
indirectly, owns or controls, on an aggregate basis, including all beneficial
ownership and ownership or control as trustee, guardian or other fiduciary, at
least ten percent (10%) of the outstanding stock, membership interests,
partnership interests or other equity interests of such entity, (b) any other
Person whose business is operated under a lease or operating agreement with such
entity, (c) any other Person for whom substantially all of such Person’s
property is operated under a lease or operating agreement with such entity, and
(d) any other Person that operates the business or substantially all of the
property of such entity under a lease or operating agreement.

 

“Agreement” means this Revolving Line of Credit Loan Agreement, either as
originally executed or as it may be amended from time to time in writing.

 

“Authorized Person” means (a) any and all Persons with actual or apparent
authority to act on behalf of Borrower in connection with Borrower’s dealings
with Lender, and (b) the following named Person(s), each of whom are authorized
to request Advances and to direct the use, deposit or payment of all Advances
until Lender actually receives from Borrower, at Lender’s Address, written
notice of revocation of such authority:

 

Alex LaRue; and

Robert Sparkman.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 1

--------------------------------------------------------------------------------

 

 

“Borrower” means the borrower(s) identified in the introductory section above,
whether one or more.

 

“Borrower’s Address” means the address for Borrower identified in the
introductory section above, or such other address notice of which is given by
Borrower in writing and delivered to Lender.

 

“Borrower’s Coil Products Segment” means that certain reportable division or
segment of Borrower’s operations that generates revenue from temper passing and
cutting to length hot-rolled steel coils at Borrower’s facilities in Hickman,
Arkansas and in Decatur, Alabama. No other operations, business, products,
services or activities of Borrower are included in “Borrower’s Coil Products
Segment” for purposes of this description or definition.

 

“Borrowing Base” means the sum of (a) 80% of Eligible Accounts, plus (b) 40% of
the average cost of Eligible Inventory (provided, however, that the total amount
contributed to the Borrowing Base by Eligible Inventory shall not exceed
$3,000,000.00).

 

“Borrowing Base Certificate” is defined in Section 4.01 of this Agreement.

 

“Business Day” means any day on which Lender is open for the transaction of
business.

 

“Calendar Quarter” means the following periods of time during each calendar
year: January 1st through March 31st, April 1st through June 30th, July 1st
through September 30th and October 1st through December 31st.

 

“Collateral” means (a) all property described in the Loan Documents as security
or collateral for the Obligations (including, but not limited to, Accounts,
Payment Intangibles, Inventory, Goods, and books, records, Chattel Paper,
Electronic Chattel Paper, Documents and Proceeds thereof), (b) all other
property securing payment of any of the Obligations under any other agreement or
document, or by means of any applicable law or cross-security provision, (c) all
property subsequently taken as collateral or security for any part of the
Obligations, and (d) all additions, substitutions, accessions to, replacements
for and proceeds thereof. Any Account which is not an Eligible Account (with the
following listed exclusion) shall nevertheless be part of the Collateral. Any
Inventory which is not Eligible Inventory (with the following listed exclusion)
shall nevertheless be part of the Collateral. The following property is excluded
from the Collateral: (a) Accounts generated solely from Borrower’s sale of Goods
in or performance of services related to within Borrower’s Coil Products
Segment, and (b) Inventory which is used solely in connection with or sold as a
part of Borrower’s Coil Products Segment. For the avoidance of doubt, Borrower
agrees that if any Account, Inventory or other Goods are reported by Borrower to
Lender as part of the Collateral in any Borrowing Base Certificate, inventory
report, aged receivables report or other report provided under the terms of this
Agreement or any other Loan Document, then such property shall be conclusively
presumed to be (and is intended by Borrower to be) a part of the Collateral.

 

“Constituent Documents” means the following, as amended or revised: (a) in the
case of a corporation, its articles of incorporation or certificate of formation
and its bylaws; (b) in the case of a general partnership, its partnership
agreement; (c) in the case of a limited partnership, its certificate of limited
partnership or certificate of formation and its partnership agreement; (d) in
the case of a trust, its trust agreement; (e) in the case of a joint venture,
its joint venture agreement; (f) in the case of a limited liability company, its
articles of organization or certificate of formation and its operating or
company agreement; and (g) in the case of any other entity, its organizational
and governance documents and agreements.

 

“Default Interest Rate” means a rate per annum equal to the lesser of a)
eighteen percent (18%), or b) the maximum rate of interest permitted under
federal or other law applicable to the Note.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 2

--------------------------------------------------------------------------------

 

 

"Eligible Accounts" means Accounts owned by and/or payable to Borrower which are
and continue to be acceptable to Lender in the exercise of Lender’s sole
discretion and judgment. As of the date hereof, “Eligible Accounts” shall not
include:

 

(a)     Accounts that are not encumbered by a perfected and first Lien in
priority security interest granted in favor of Lender, where first Lien priority
and perfection are confirmed by evidence or opinions acceptable to Lender;

 

(b)     Accounts that are not free and clear of all Liens, encumbrances and
claims of third parties;

 

 

(c)     Accounts that have not been paid in full within ninety (90) days after
the date of the original invoice or other billing for the Account;

 

(d)     Accounts of any single Account Debtor (including all Subsidiaries and
Affiliates of an Account Debtor) in excess of twenty-five percent (25%) of the
total of all otherwise Eligible Accounts;

 

(e)     Accounts with respect to which the Account Debtor is a partner,
shareholder, director, officer, employee or agent of Borrower;

 

(f)     Accounts with respect to which the Account Debtor is a Subsidiary or
Affiliate of Borrower, or to which the Account Debtor is a partner, shareholder,
director, employee, agent, member, manager, or officer of any Subsidiary or
Affiliate of Borrower;

 

(g)     Accounts with respect to Goods which are placed on consignment,
guaranteed sale, or other terms by reason of which the payment by the Account
Debtors may be conditional;

 

(h)     Accounts with respect to which the Account Debtors are residents of, or
incorporated in, a jurisdiction located outside of the United States, except to
the extent such accounts are supported by insurance, bonds or other assurances
satisfactory to Lender;

 

(i)     The portion of any Account which is subject to dispute, counterclaim, or
setoff;

 

(j)     Accounts with respect to which Goods have not been shipped or delivered,
or the services have not been rendered to the Account Debtor;

 

(k)     Accounts of any Account Debtor established by a deposit of cash or cash
on delivery;

 

(l)     Accounts of any Account Debtor which has filed or which has had filed
against it a petition in bankruptcy or an application for relief under any
provision of any state or federal bankruptcy, insolvency, or debtor-in-relief
acts; or which has had appointed a trustee, custodian, or receiver for the
assets of such Account Debtor; or which has made an assignment for the benefit
of creditors or has become insolvent or has failed generally to pay its debts
(including its payroll) as such debts become due;

 

(m)     Accounts of any Account Debtor which is or may be the holder of an
account or accounts payable by Borrower or any Subsidiary or Affiliate of
Borrower, where a "no-offset agreement", in form and substance acceptable to
Lender from time to time, has not been fully executed by Borrower and such
Account Debtor and delivered to Lender prior to the date hereof;

 

(n)     Accounts for which the Account Debtor is the United States government or
any department or agency of the United States;

 

(o)     Accounts for which the Account Debtor is a state, city, county,
municipal or other governmental agency or body;

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 3

--------------------------------------------------------------------------------

 

 

(p) Accounts which Lender, using its reasonable discretion, deems to be
ineligible for any reason;

 

(q) The portion of any Account consisting of finance charges, unearned income,
pass-thru billing and any other like fees;

 

(r)     The portion of any Account subject to retainage or holdback by the
Account Debtor;

 

(s)     Progress billings, including any Accounts for which only a portion of
the goods or services with respect thereto have not been fully delivered to or
performed for the Account Debtor; and

 

(t)     Accounts generated from Borrower’s sale of Goods in or performance of
services related to Borrower’s Coil Products Segment.

 

“Eligible Inventory” means the Inventory of Borrower which Lender deems to be
eligible for Borrowing Base purposes in the exercise of Lender’s sole discretion
and judgment (excluding, however, Inventory which is used in connection with or
sold as a part of Borrower’s Coil Products Segment, or which is otherwise
located at Borrower’s facilities in Hickman, Arkansas or Decatur, Alabama).

 

“Event of Default” means the occurrence or happening of any of the events set
forth in Article V or otherwise herein.

 

“Expiration Date” is defined in Article II of this Agreement.

 

“Fiscal Year” shall mean the twelve (12) month accounting period of Borrower,
covering the period of time of and from April 1st of a calendar year to and
including March 31st of the following calendar year. In the event Borrower
changes its “Fiscal Year” to a different accounting period, then notice thereof
shall be immediately given to Lender and all reporting obligations under this
Agreement shall also apply, in addition to the previous Fiscal Year, to the
newly designated “Fiscal Year.” In no event shall Borrower’s election to change
its Fiscal Year delay, stall or change the date on which any report required by
this Agreement is due, or change the effect of any loan covenant determined in
connection with the previous Fiscal Year.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in question. Accounting
principles are applied on a "consistent basis" when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Hazardous Substances” means materials that, because of their quality,
concentration or physical, chemical or infectious characteristics, may cause or
pose a present or potential hazard to human health or the environment when
improperly used, treated, stored, disposed of, generated, manufactured,
transported or otherwise handled. The phrase “Hazardous Substances” is used in
its very broadest sense and includes without limitation any and all hazardous or
toxic substances, materials or waste as defined by or listed under the terms of
any environmental laws, and the phrase also includes petroleum and petroleum
by-products and any fraction thereof and asbestos.

 

“Inventory” means Goods that are (a) leased by a Person as lessor, (b) held by a
Person for sale or lease or to be furnished under a contract for service, (c)
are furnished by a Person under a contract for service, and/or (d) consist of
raw materials, work in process, or materials used or consumed in a business.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 4

--------------------------------------------------------------------------------

 

 

“Lender” means the lender identified in the introductory section above, and its
successors, assigns and participants.

 

“Lender’s Address” means the address for Lender identified in the introductory
section above, or such other address notice of which is given by Lender in
writing and delivered to Borrower.

 

“Lien” means any mortgage, deed of trust, pledge, encumbrance, assignment for
security, security interest, lien or charge of any kind, whether voluntarily
incurred or arising by operation of law, by statute, by contract, or otherwise.

 

“Line of Credit” means the line of credit established under this Agreement and
evidenced, in part, by the Note.

 

“Loan Documents” means this Agreement, the Note and any and all deeds of trust,
security agreements, guaranty agreements, assignments, assignments of rents,
indemnity agreements, certifications, pledge agreements, and other agreements or
documents related to or securing the Note, the other Obligations, or any Related
Indebtedness, together with any and all renewals, modifications, amendments,
restatements, extensions and supplements thereof.

 

“Market Value” means with respect to an asset, a) the appraised value of such
asset if the appraisal was prepared by an independent and qualified third party,
is reliable, and was completed as of a date that was in reasonable proximity to
the date in question, all of which conditions may be determined by Lender in the
exercise of its reasonable discretion and judgment, or b) if no such appraisal
exists or qualifies under (a), then the most probable price which, in the good
faith exercise of Lender’s sole discretion and judgment, such property should
bring in a competitive and open market under all conditions requisite to a fair
sale, the buyer and seller each acting prudently, knowledgeably and assuming the
price is not affected by undue stimulus.

 

“Material Adverse Effect” means any event or condition which, alone or when
taken with other events or conditions occurring or existing concurrently
therewith (a) has or is reasonably expected to have a material adverse effect on
the business, operations, condition (financial or otherwise), assets,
liabilities, properties or prospects of Borrower or of the industry in which
Borrower operates; (b) has or is reasonably expected to have any material
adverse effect whatsoever on the validity or enforceability of this Agreement,
or any other Loan Document; (c) materially impairs or is reasonably expected to
materially impair the ability of Lender to enforce its rights and remedies under
this Agreement and the other Loan Documents; or (e) has or is reasonably
expected to have any material adverse effect on the Collateral, the Liens of
Lender in the Collateral or the priority of such Liens.

 

“Maturity Date” means the earlier to occur of a) the date stated in the Note as
the Maturity Date, or b) the date on which the maturity of the Note is
accelerated by Lender under the terms hereof or under any of the other Loan
Documents.

 

“Maximum Loan Amount” means the lesser of (a) $5,000,000.00, or (b) the maximum
amount available to be advanced under the Borrowing Base. The Maximum Loan
Amount is the maximum principal amount required to be advanced by Lender, but
any such obligation to make Advances by Lender is subject to the terms of this
Agreement and all other Loan Documents.

 

“Note” means the promissory note executed by Borrower, dated December 12, 2018,
in the original principal amount of $5,000,000.00 and payable to the order of
Lender as the note may hereafter be amended, modified, renewed or extended from
time-to-time.

 

“Obligations” means (a) any and all indebtedness (including any Related
Indebtedness) owed to Lender under the terms of the Note, this Agreement or any
other Loan Document, (b) all renewals, extensions, amendments and\or
modifications of any of the foregoing or following, (c) any and all other or
additional debts, obligations and liabilities of every kind and character of
Borrower, whether due or to become due, now or hereafter existing in favor of
Lender, regardless of whether such debts, obligations and liabilities be direct
or indirect, primary, secondary, joint, several, joint and several, fixed or
contingent, and regardless of whether such debts, obligations and liabilities
were originally owing to Lender or acquired by Lender or its assignees from any
third party, and (d) all interest, charges, fees, attorneys’ fees, expenses,
costs and any other sum chargeable by Lender to Borrower under this or any other
agreement. Lender’s records shall be prima facie evidence of the Obligations due
and owing under this Agreement.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 5

--------------------------------------------------------------------------------

 

 

“Person” means and includes any individual, sole proprietorship, partnership,
joint venture, trust, estate, unincorporated organization, association,
corporation, or Governmental Authority.

 

“Principal Amount” means the principal amount of the Note.

 

“Related Indebtedness” means any and all Obligations paid or payable by Borrower
to Lender pursuant to any of the Loan Documents or any other communication or
writing by and between Borrower and Lender, except such indebtedness which has
been paid or is payable by Borrower to Lender under the Note.

 

“Subsidiary” means as to any entity, any Person in which the entity owns or
controls at least ten percent (10%) of the outstanding stock, membership
interests, partnership interests or other equity interests on an aggregate
basis, including all beneficial ownership and ownership or control as trustee,
guardian or other fiduciary.

 

“Total Liabilities” means all obligations, indebtedness or other liabilities of
any kind or nature, fixed or contingent, due or not due, which, in accordance
with GAAP would be classified as a liability on the balance sheet of any Person.

 

“Total Stockholders’ Equity” means the excess of the total assets of Borrower
over the Total Liabilities of Borrower, excluding, however, from the definition
of assets, the amount of (a) any write-up in the book value of any assets
resulting from a revaluation thereof subsequent to the later to occur of (i) the
date of this Agreement and (ii) the date Borrower acquired such asset; (b)
treasury stock; (c) receivables from Affiliates or Subsidiaries of Borrower; and
(d) unamortized original issue debt discount, all of which is to be determined
in accordance with GAAP.

 

“Texas Tubular Products Segment” means that certain reportable division or
segment of Borrower’s operations known as the Texas Tubular Products division or
segment located in Lone Star, Texas, the activities of which include (but are
not limited to) the manufacture, processing and distribution of tubular goods.

 

1.02.     Accounting Terms: Calculations. All accounting terms not specifically
defined herein shall have the meanings generally attributed to such terms under
GAAP. Calculations hereunder shall be made and financial data required thereby
shall be prepared, both as to classification of items and as to amounts, in
accordance with GAAP, consistently applied (except as otherwise specifically
required herein).

 

1.03.     UCC Definitions. Words or phrases used herein and which are defined in
the Code and which are not defined in this Agreement, shall have the meanings
given to them by the Code, as the Code may be from time to time amended. In the
event of a conflict between definitions in this Agreement and the Code, this
Agreement controls.

 

Article II. Purpose of Loan, Procedures, Conditions

 

2.01.     Purpose. The purpose of the Note is to provide financing by Lender to
Borrower to provide working capital to fund routine business operations.
Borrower agrees no amount advanced under this Agreement will be used for any
other purpose.

 

2.02.     Optional Advances. If Lender advances funds in excess of the Principal
Amount (each, an “Optional Advance”), Borrower agrees such Optional Advance
shall be subject to the terms and conditions of this Agreement and included as a
part of the Obligations. Borrower also agrees that Lender does not hereby agree
to make any Optional Advance and shall do so only in the exercise of Lender’s
sole discretion.

 

2.03.     Revolving Commitment. The Note is a revolving line of credit. Prior to
the Expiration Date, repayments applied to the Principal Amount reinstate
Borrower’s ability to request further Advances subject to the terms of this
Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 6

--------------------------------------------------------------------------------

 

 

2.04.     Advances; Procedures. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Lender agrees to make Advances of
principal under the Line of Credit. Borrower shall give Lender written notice of
Borrower’s request for an Advance at least one (1) Business Day prior to the
requested date of the Advance. Lender may make available to Borrower the amount
of the Advance in the manner deemed appropriate by Lender or in whatever form
the parties agree. Each request for an Advance shall specify (a) the amount of
the Advance; (b) the date the Advance is requested, which shall be on a Business
Day; (c) the then current unpaid Principal Amount of the Note; (d) the then
current unused portion of the Line of Credit; (e) a certification that the
requested Advance is allowed under this Agreement; and (f) a certification that
no Event of Default exists. Lender may waive any of the above requirements in
the exercise of Lender’s sole discretion and judgment and the waiver of one or
more requirements concerning one Advance does not waive any requirement for a
different Advance. Any and all Advances made at the request of an Authorized
Person, regardless of the manner in which an Advance was made, where it was
deposited or how the proceeds of the Advance were used, shall be deemed for all
purposes to have been an authorized Advance and a part of the Obligations.

 

2.05.     Term; Expiration Date.

 

(a)     The Line of Credit shall continue in effect until the Expiration Date,
which date shall be the earlier to occur of (i) December 12, 2019, (ii) the
acceleration of the maturity of the Note, (iii) the occurrence of any Event of
Default, or (iv) the date on which Lender’s conditional obligation to fund
Advances otherwise terminates. On the Expiration Date, any un-disbursed amounts
available under the Line of Credit shall expire and Lender shall not be
obligated to make other Advances. Lender may waive, in the exercise of its sole
discretion and judgment, the occurrence of any event that causes an Expiration
Date and the waiver of any one or more such events does not waive, change or
alter any future Expiration Date.

 

(b)     Lender is not obligated to renew or extend the time for payment of the
Note or any other Obligation past its stated maturity.

 

(c)     At the Expiration Date, the Obligations shall be due and payable in full
to Lender. The occurrence of an Event of Default or other termination of the
Line of Credit shall not in any way release or relieve Borrower from Borrower’s
liabilities and obligations under this Agreement, the Note, or any other Loan
Document, which liabilities and obligations shall remain in full force and
effect until the Obligations have been paid in full.

 

2.06.     Specific Conditions to Each Advance. The right of Borrower to request
any Advance shall be subject to the following conditions precedent:

 

(a)     No Event of Default. As of the date of the making of the Advance, there
shall exist no Event of Default and there shall exist no circumstance which,
with the giving of notice, the passage of time, or both would constitute an
Event of Default. Lender is not obligated to make an Advance if the funding of
the Advance would result in an Event of Default;

 

(b)     Compliance with Agreement. Borrower shall have performed and complied in
all material respects with all agreements, covenants and conditions contained
herein and in each of the other Loan Documents;

 

(c)     Request for Advance. Lender shall have received from Borrower a request
for Advance in accordance with the provisions of this Agreement; and

 

(d)     No Default on Other Indebtedness. Borrower is not in default, and will
not be in default following the making of an Advance, under the terms of any
other loan, loan agreement, indenture, or other agreement relating to
indebtedness for borrowed money with any other Person.

 

2.07.     Maximum Loan Amount. Lender is not obligated to make any Advance that
will cause the unpaid principal amount of the Note to exceed the Maximum Loan
Amount. In the event the unpaid principal amount of the Note is, for any reason
whatsoever, in excess of the Maximum Loan Amount, then such excess amount shall
be payable on Lender’s demand (unless otherwise stated in this Agreement or any
other Loan Document) and if no such demand is made, then no later than the time
otherwise specified by Lender. Lender has no obligation to permit any extension
of all or any part of the Note in excess of any of the limits set forth in this
Agreement, the Note or any other Loan Document.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 7

--------------------------------------------------------------------------------

 

 

2.08.     Conditions Precedent. Lender shall receive prior to, or at the time of
closing (or, if agreed to in writing by Lender, within a reasonable time after
closing), all of the following which shall be in form and substance satisfactory
to Lender in the exercise of its sole discretion and judgment:

 

(a)      Resolution of Borrower. Copies of the resolutions of Borrower’s
governing authorities (if applicable) under their respective Constituent
Documents authorizing the execution, delivery and performance of this Agreement,
the Note, and all other Loan Documents;

 

(b)     Note. The Note, duly executed and delivered by Borrower;

 

(c)     Good Standing. Evidence satisfactory to Lender showing Borrower’s good
standing and qualification to do business in all states in which Collateral is
located and in which they are engaged in business;

 

(e)     Insurance Policies. Evidence satisfactory to Lender that Borrower have
obtained the insurance policies required by this Agreement and the other Loan
Documents;

 

(f)     Fees. Evidence that all fees due and owing to Lender or any third party,
if any, in connection with this Agreement have been paid in full;

 

(g)     Loan Documents. Each Loan Document is duly executed by those Persons
authorized to execute and deliver same;

 

(h)     Filing of Loan Documents. Each Loan Document required under law or
requested by Lender to be filed, registered or recorded in order to create,
attach or perfect any Lien in favor of Lender or for the benefit of Lender,
shall have been filed, registered or recorded;

 

(i)     Other Information. Such other information and documents as may
reasonably be required by Lender and Lender’s counsel, including: None.

 

2.08.     Cross-Security. Lender and Borrower intend for the Collateral to
secure all of the Obligations unless the creation of a Lien on any of the
Collateral to secure any debt other than the Note is prohibited by applicable
law.

 

2.09.     Liens. Borrower agrees to grant or cause to be granted to Lender, as
security for the Obligations, a first, prior, perfected and enforceable Lien on
all Collateral now owned or hereafter acquired.

 

2.10.     Additional Documentation. Borrower shall, upon request, execute and
deliver to Lender such additional documentation in form and content acceptable
to Lender as and when Lender requests for the purposes of creating, documenting,
transferring, assigning, delivering, or perfecting any interest in any
Collateral. Until such time as Lender shall have perfected its security interest
or lien, Borrower shall hold in trust for Lender all property or Collateral
acquired by Borrower. Until the payment and satisfaction in full of the
Obligations, Lender’s Liens on the Collateral and all products and proceeds
thereof shall continue in full force and effect. Lender may file one or more
financing statements disclosing Lender’s Liens under this Agreement without
Borrower’s signature appearing thereon.

 

2.11.     Conditions Precedent for the Benefit of Lender. All conditions
precedent to the making of any Advance or the closing on this loan are imposed
in this Agreement solely for the benefit of Lender, and no other party
(including Borrower) may require satisfaction of any such condition(s) precedent
or be entitled to assume that Lender will refuse to make an Advance or to close
on the making of the loan in the absence of strict compliance with such
condition(s) precedent.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 8

--------------------------------------------------------------------------------

 

 

Article III. Representations, Warranties and Covenants

 

Borrower covenants, represents and warrants to Lender (with all representations
and warranties surviving the creation of the Obligations), the following:

 

3.01.     Financial Statements. All information provided to Lender by Borrower,
whether in writing or verbal and including all information contained in any Loan
Document is true and correct.

 

3.02.     Performance of Other Obligations. Borrower is not a party to any
agreement or instrument which could have a material adverse effect on the
operations of Borrower, or Borrower’s ability to perform any of the Obligations.
Borrower is not in default nor has any event or circumstance occurred which, but
for the passage of time or the giving of notice, or both, could constitute an
Event of Default hereunder or under any agreement to which Borrower is a party.

 

3.03.     Compliance with Laws. Borrower is and shall continue to be in
compliance with all federal and state regulations, rules, directives, and
orders, and all other agreements, permits, licenses, certificates, laws, rules,
regulations, orders and writs concerning or relating to the right of Borrower to
conduct its business and to own the assets which it presently owns, and Borrower
is not aware of being under investigation by any federal agency or any state or
local agency for any reason.

 

3.04.     Taxes. Borrower has filed, and will file, all tax returns required to
be filed and Borrower has paid and will pay all taxes shown thereon to be due,
including interest and penalties, except for any such tax, assessment, charge,
levy or claim, the payment of which is being contested in good faith and by
proper proceedings.

 

3.05.     Lender’s Influence. Lender has not exercised or attempted to exercise,
directly or indirectly, any degree of control or influence of any kind
whatsoever over the internal business operations or financial affairs of
Borrower. Borrower shall immediately notify Lender, in writing, of any actions
that it considers to constitute an exercise or attempt to exercise such control
or influence in the future. Lender has not acted as a business, investment or
financial consultant or advisor to Borrower.

 

3.06.     Existence. If Borrower is an organization, Borrower is and will
continue to be (a) duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its organization; (b) the holder of all
requisite power and authority to own its property and assets and carry on its
business; and (c) qualified to do business in all jurisdictions in which the
nature of its business makes such qualification necessary.

 

3.07.     Binding Obligations. The execution, delivery, and performance of the
Loan Documents by each Person have been duly authorized by all necessary action
by such Person, and constitute legal, valid and binding obligations of such
Person, enforceable in accordance with their respective terms, except as limited
by bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and except to the extent specific remedies may
generally be limited by equitable principles.

 

3.08.     Other Extraordinary Events. Borrower will not take any of the
following actions without Lender’s prior written consent: (a) purchase or
otherwise acquire or become obligated for the purchase of all or a substantial
part of the assets of any Person, where the purchase, acquisition, or obligation
would have a Material Adverse Effect on Borrower’s financial condition; (b)
materially change Borrower’s general business purpose or take any action with a
view towards the same including entering into new lines of business in
connection with or in any way related to the Collateral; (c) change Borrower’s
name; or (d) convert to any other form of entity; (i) make any material change
to Borrower’s Constituent Documents; (ii) dissolve or otherwise terminate its
entity status; or (iii) enter into any merger, reorganization or consolidation.

 

3.09.     No Financing of Corporate Takeovers. No proceeds of the Note or any
other advance under any Loan Document will be used to acquire any security in
any transaction which is subject to §§13 or 14 of the Securities Exchange Act of
1934, including particularly (without limitation) §§13(d) and 14(d) thereof.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 9

--------------------------------------------------------------------------------

 

 

3.10.     Transactions With Affiliates. Borrower will not enter into any
transaction with any Affiliate of Borrower, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms no less favorable to Borrower than would be obtained in a
comparable arm’s-length transaction with a Person or entity not an Affiliate.
Borrower represents to Lender that as of the date of this Agreement, Borrower
does not have any Affiliates or Subsidiary (other than Friedman Decatur, LLC,
which is a Subsidiary of Borrower with no assets or liabilities).

 

3.11.     Notifications to Lender. Borrower will notify Lender by telephone
within two (2) Business Days (with each such notice to be confirmed in writing
within two (2) Business Days following such telephone notice): (a) upon
Borrower’s learning thereof, of any litigation affecting Borrower claiming
damages of $100,000.00 or more, individually, or when aggregated with other
litigation pending against Borrower, if not covered by insurance, and of the
threat or institution of any suit or administrative proceeding against Borrower
which may have a Material Adverse Effect, or which may affect any of Lender’s
Liens, and establish such reasonable reserves with respect thereto as Lender may
request; (b) upon learning thereof, of any event which, but for the giving of
notice or the passage of time or both, would be an Event of Default hereunder;
(c) upon occurrence thereof, of any change to the operations, financial
condition or business or Borrower which would have a Material Adverse Effect;
(d) upon the occurrence thereof, of Borrower’s default in any material respect
under (i) any note, indenture, loan agreement, mortgage, lease, deed or other
similar agreement relating to any indebtedness for borrowed money of Borrower or
(ii) any other instrument, document or agreement material to the operations or
condition, financial or otherwise, of Borrower to which Borrower is a party or
by which Borrower or any of their respective properties are bound; and (e) upon
Borrower’s learning thereof, any notice, demand, or the threat or institution of
any proceeding against Borrower made by any Governmental Authority which may
have a Material Adverse Effect, or which may affect any of Lender’s Liens.

 

3.12.     Hazardous Substances. The Collateral is free, and will continue to
remain free, from “Hazardous Substances” and no portion of any of Borrower’s
real estate is subject to federal, state or local regulation or liability
because of the presence of stored, leaked or spilled petroleum products, waste
materials or debris, “PCB’s” or PCB items (as defined in 40 C.F.R. §761.3),
underground storage tanks, “asbestos” (as defined in 40 C.F.R. §763.63) or the
past or present accumulation, spillage, release or leakage of any such
substance.

 

3.13.     Absence of Litigation. There is no action, suit, investigation or
proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower by or before any court, arbitrator or administrative or
governmental body.

 

3.14.     Collateral; Inventory Location. Borrower shall, upon Lender’s
reasonable written demand, and within ten (10) days of such demand, deliver to
Lender, any and all evidence of ownership of any of the Collateral. Borrower
shall not keep or locate any Inventory that is a part of the collateral at any
of Borrower’s facilities in Hickman, Arkansas or Decatur, Alabama.

 

3.15.     Trade or Fictitious Names. Until all Obligations are paid in full,
Borrower will not use or adopt any trade, assumed or fictitious name other than
“Texas Tubular Products” and “XSCP.”

 

3.16.     Solvency. Borrower benefits, directly and indirectly, from the loan(s)
to be made by Lender to Borrower and that are included as a part of the
Obligations. The fair value of all of Borrower’s assets as of this date is
greater than the sum of all of Borrower’s debts and other obligations. Borrower
is currently paying all of their respective debts and obligations as they come
due and no debts or obligations of Borrower are currently past due or owing.
Undertaking the Obligations and the granting of Liens to secure the payment of
the Obligations will not cause or otherwise result in the insolvency of
Borrower, and will not leave Borrower with resources that are insufficient or
inadequate for the purpose of each of them to carry on its business or to meet
its other obligations. Borrower (by reason of the direct and indirect benefits
flowing from the Obligations) will each receive and have received reasonably
equivalent value in exchange for the Liens conveyed against Collateral. Borrower
agrees that if all or a part of the Liens transferred to Lender are
unenforceable or avoidable under applicable law (whether such law is federal or
state law) for any reason (including, but not limited to, reasons relating to
insolvency or the value of consideration received by the grantor of the lien or
the value of the direct and indirect benefits received by such grantor in
connection with the Obligations), then the Liens against Collateral shall be
enforceable and unavoidable to the maximum extent allowed by law.

 

3.17.     Trade Relations. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship of Borrower with any supplier or with any company whose contract(s)
with Borrower, individually or in the aggregate is/are material to the
operations of Borrower.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 10

--------------------------------------------------------------------------------

 

 

3.18.     Sale, License or Lease of Collateral. Borrower will not sell, license
for use, transfer, lease, or encumber any of the Collateral unless such action
a) is with the prior written consent of Lender, or b) is the sale of Inventory,
and i) the sale occurs in the ordinary course of Borrower’s business, ii) notice
of revocation of this consent has not been given by Lender to Borrower, and iii)
no Event of Default has occurred and is ongoing after the expiration of any
notice and cure period required under the terms of this Agreement ((a) and (b)
together are referred to herein as the “Permitted Sales”). In any event, unless
Proceeds arise from a Permitted Sale, Borrower will immediately deliver to
Secured Party all Proceeds from the sale, license for use, transfer, lease, or
encumbrance of any Collateral and Borrower agrees to keep all such Proceeds
segregated and separate from Borrower’s other funds or property. All Proceeds of
any Collateral (except for Proceeds arising from a Permitted Sale) are held in
trust by Borrower for the benefit of Lender.

 

3.19     Survival of Representations and Warranties. All representations and
warranties by Borrower herein shall survive delivery of the Note and any
investigation at any time made by or on behalf of Lender shall not diminish
Lender’s right to rely on such representations and warranties.

 

Article IV. Special Covenants

 

4.01.     Borrowing Base Certificates. Borrower agrees to provide to Lender, on
or before the tenth (10th) Business Day following the end of each calendar
month, beginning in the month immediately following this Agreement, a completed
and accurate borrowing base certificate (the “Borrowing Base Certificate”). The
Borrowing Base Certificate shall be in a form identical to that which is
attached as Exhibit “A” or in such other form as Lender may from time to time
reasonably require, and shall contain the information about Collateral described
by column and category in the Borrowing Base Certificate as of the last day of
the preceding calendar month. Each Borrowing Base Certificate submitted to
Lender whether in written form or electronically and regardless of who transmits
the report to Lender, shall be a certification, representation and
authentication by Borrower, each Authorized Person and each Person submitting
the report that the information contained therein is true and accurate.

 

4.02.     Reporting Requirements. Borrower will furnish or cause to be furnished
to Lender:

 

(a)     As soon as practicable, and in any event within ninety (90) days after
the end of each Fiscal Year, audited financial statements of Borrower, including
a balance sheet, income statement and statement of cash flow for the preceding
Fiscal Year, prepared in accordance with GAAP and certified as to truth and
accuracy by Borrower;

 

(b)     As soon as practicable, and in any event within sixty (60) days after
the end of each Calendar Quarter, unaudited Borrower prepared financial
statements of Borrower, including a balance sheet, income statement and
statement of cash flow, for the preceding Calendar Quarter (and including
year-to-date summaries), prepared in accordance with GAAP, and certified as to
truth and accuracy by Borrower;

 

(c)     As soon as available, and in any event within thirty (30) days after the
filing of same, true and correct copies of all United States income tax returns
filed by Borrower;

 

(d)      Within ten (10) days after the end of each calendar month, a true and
correct Borrowing Base Certificate as of the last day of the preceding calendar
month, with a true and correct copy of an aged receivables report for all
Accounts, certified as to truth and accuracy by Borrower;

 

(e)      Within ten (10) days after the end of each Calendar Quarter, a
certificate of Borrower certifying that no Event of Default has occurred and is
continuing or, if an Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto. The certificate of compliance shall be in a form deemed
acceptable to Lender in the exercise of its sole discretion and judgment and
shall include Borrower’s certification regarding the status of any financial
reporting covenant required in this Agreement for the report period;

 

(f)     Within thirty (30) days of Lender’s request, true and correct copies of
all notices and/or documents requested by Lender and filed by Borrower with the
Securities & Exchange Commission; and

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 11

--------------------------------------------------------------------------------

 

 

(g)     Within thirty (30) days of Lender’s request, such other information
respecting the condition or operations, financial or otherwise, of Borrower as
Lender may from time-to-time request in the exercise of Lender’s reasonable
discretion and judgment.

 

 

4.02.     Debt-to-Equity. Borrower will at no time permit or allow its Total
Liabilities to be greater than fifty percent (50%) of its Total Stockholders’
Equity. Borrower’s compliance with this covenant shall be determined at the
conclusion of each Calendar Quarter.

 

4.03.     Minimum Total Stockholder’s Equity. Borrower will at all times
maintain a minimum Total Stockholders’ Equity of at least Fifty Million and
no/100 Dollars ($50,000,000.00).

 

4.04.     Debt Service Coverage Ratio. Borrower will not permit its Debt Service
Coverage Ratio, measured as of the end of each Calendar Quarter, to be less than
2.00 to 1.00. For this purpose, the following definitions apply:

 

(a)      “Debt Service Coverage Ratio” means the ratio for any trailing twelve
(12) month period of (1) EBITDA to (2) the sum of (A) interest expense for such
period, plus (B) scheduled principal payments for such period on all
indebtedness for borrowed money and capital leases, plus (C) the aggregate
amount payable during such period under any operating leases, in each case
calculated for Borrower in accordance with GAAP and determined on a trailing
twelve (12) month basis.

 

(b)     “EBITDA” means “Earnings Before Interest, Taxes, Depreciation, and
Amortization” and is calculated as the sum of (1) the Net Income of Borrower
before provision for income taxes for the relevant period, plus (2) interest
expense and depreciation and amortization expenses which are deducted in
arriving at Net Income.

 

(c)     “Net Income” means the net income or loss of Borrower for a period,
determined in accordance with GAAP, applied on a consistent basis.

 

4.05.     Prohibition on other Liens. Other than the Liens of Lender, Borrower
shall not grant or permit to be granted any other Liens on any of the
Collateral. Lender shall have the right, but not the obligation, to require
executed lien waivers signed by all landlords and by any person in possession of
Collateral.

 

 

4.06.     Authorization to Request Information. Borrower hereby irrevocably
authorizes Lender, and gives Lender Borrower’s limited power of attorney
(coupled with an interest) for the purpose of requesting and receiving all
information, reports, records, summaries and other data (including electronic
data) from each Person obligated to pay or deliver any Collateral to Borrower or
Lender.

 

4.07.     Insurance. Borrower will:

 

(a)      Keep all tangible Collateral insured by insurance companies reasonably
acceptable to Lender and in amounts reasonably satisfactory to Lender and naming
Lender as loss payee thereon pursuant to a lender’s loss payee clause
satisfactory to Lender;

 

(b)      Maintain at all times liability insurance coverage against such risks
and in such amounts as are customarily maintained by others in similar
businesses, such insurance to be carried by insurance companies (i) reasonably
acceptable to Lender or having an A or better rating according to Best’s
Insurance Reports; Property-Casualty and (ii) licensed to do business in the
state of Texas and in all jurisdictions in which such Borrower does business.
Such liability insurance and any umbrella policies shall provide coverage of a
minimum of $1,000,000.00 per occurrence (under the commercial general liability
policy), and $5,000,000.00 per occurrence (under the umbrella liability policy).

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 12

--------------------------------------------------------------------------------

 

 

(c)      Deliver certificates of insurance for such policy or policies to Lender
containing endorsements, in form satisfactory to Lender, providing that the
insurance shall not be cancelable, except upon thirty (30) days’ prior written
notice to Lender.

 

4.08.     Appraisals; Third-Party Inspector; Inspection Rights. Lender shall
have the right to make, order or cause to be made the following appraisals,
inspections, field audits and/or examinations. In each instance, Borrower
understands and agrees that any appraisal, inspection, audit or examination is
for the sole and exclusive benefit of Lender and Borrower cannot and should not
rely on the services or reports. In each instance Borrower agrees to (i) fully
cooperate in the making of any such appraisal, inspection, field audit or
examination, (ii) to provide true, accurate and reliable information for such
purpose, and (iii) to make the information reasonably requested by Lender or
such third-party available for such purpose.

 

(a)     Appraisals. Lender shall have the right and option to order, make or
have made, new or updated appraisals on all or any part of the Collateral. Any
new or updated appraisal shall be at Borrower’s sole expense if (i) an Event of
Default occurs and is continuing at the time the new or updated appraisal is
ordered by Lender, or (ii) if there is no Event of Default, Lender orders the
new appraisal for any part of the Collateral no more often than once in each
calendar year. Any amount which Borrower is obligated to pay for an appraisal
shall be paid by Borrower or, if payment is made by Lender, Lender shall be
reimbursed by Borrower upon Lender’s demand.

 

(b)     Inspections. Lender shall also have the right and option to contract
with, and to order from, any third-party inspector deemed acceptable to Lender
in the exercise of Lender’s sole discretion and judgment for purposes including
(but not limited to) (i) an inspection of Inventory, (ii) a review of the
Accounts, and/or (iii) certifying the accuracy of any request for an Advance.
Any amount payable to the third-party inspector shall be at Borrower’s sole
expense and shall be paid by Borrower or, if payment is made by Lender, Lender
shall be reimbursed by Borrower upon Lender’s demand. Lender (or any person or
person designated by it), in its sole discretion, shall have the right to call
at any place of business of Borrower or at any location where Collateral may be
found at any reasonable time, and, without hindrance or delay to inspect the
Collateral and to inspect, review, check and make extracts of Borrower’s books,
records, journals, orders, receipts and any other correspondence and other data
relating to the Collateral, to Borrower’s business or to any other transactions
between the parties hereto.

 

(c)     Field Audit or Exam of Accounts. Lender shall also have the right and
option to contract with, and to order from, any third-party auditor or
accounting firm deemed acceptable to Lender in the exercise of Lender’s sole
discretion and judgment for purposes including (but not limited to) (i) a field
audit and/or examination of the Accounts, and/or (ii) certifying the accuracy of
any request for an Advance or Borrowing Base Certificate. Any amount payable to
the third-party auditor or accounting firm shall be at Borrower’s sole expense
and shall be paid by Borrower or, if payment is made by Lender, Lender shall be
reimbursed by Borrower upon Lender’s demand. Lender (or any person or person
designated by it), in its sole discretion, shall have the right to call at any
place of business of Borrower or at any location where Collateral may be found
at any reasonable time, and, without hindrance or delay to audit, examine and/or
review the Accounts and to inspect, review, check and make extracts of
Borrower’s books, records, journals, orders, receipts and any other
correspondence and other data relating to the Accounts, to Borrower’s business
or to any other transactions between the parties hereto.

 

4.09.     ERISA. Borrower shall remain in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations and published
interpretations thereunder (“ERISA”). No reportable event and no prohibited
transaction shall occur or continue with respect to any plan. No notice of
intent to terminate a plan shall be filed, nor shall any plan be terminated. No
circumstances shall exist which constitute grounds entitling the Pension Benefit
Guaranty Corporation or any entity succeeding to all or any of its functions
under ERISA (the “PBGC”) to institute proceedings to terminate, or appoint a
trustee to administer, a plan. Neither Borrower nor any ERISA Affiliate (as
defined below) shall completely or partially withdraw from a multiemployer plan.
Borrower and each ERISA Affiliate shall meet their minimum funding requirements
under ERISA with respect to all of their plans, and the present value of all
vested benefits under each plan shall not exceed the fair market value of all
plan assets allocable to such benefits, as determined on the most recent
valuation date of the plan and in accordance with ERISA. Neither Borrower nor
any ERISA Affiliate shall incur any liability to the PBGC under ERISA. “ERISA
Affiliate” means each trade or business (whether or not incorporated) which
together with Borrower would be deemed to be a “single employer” within the
meaning of ERISA or the Internal Revenue Code of 1986.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 13

--------------------------------------------------------------------------------

 

 

4.10.     Non-Compliance Charge. If an Event of Default occurs or if Borrower is
not in compliance with any of the covenants contained in this Agreement or any
other Loan Document (whether or not such non-compliance is an Event of Default)
Lender may elect, in the exercise of its sole discretion and judgment, to charge
to Borrower an increase in the interest rate on the Note which shall be in
addition to the pre-default interest rate and all other amounts payable to
Lender under the terms of the Note and this Agreement. This additional amount
(referred to herein as the “Non-Compliance Charge”) is an agreed increase in the
interest rate charged under the terms of the Note. Borrower agrees the
Non-Compliance Charge is not a penalty or fee. Instead, the Non-Compliance
Charge is an agreed upon increase in the interest rate that applies under the
circumstances described in this Section as an agreed upon means to compensate
Lender for increased risk in the underlying credit. The Non-Compliance Charge
shall be calculated as follows:

 

(a)     The Non-Compliance Charge shall accrue and be payable for each day
during the following period of time (the “Non-Compliance Period”): (i) beginning
on the date an Event of Default occurs, or (if Lender determines no Event of
Default exists or Lender waives any Event of Default) the date on which Lender
notifies Borrower that Borrower or any other obligated Person is not in
compliance with one or more of the covenants contained in this Agreement or any
other Loan Document, and (ii) continuing until the first Business Day following
the date on which the Event of Default or other non-compliance is remedied or
cured by Borrower or the other obligated Person.

 

(b)     The Non-Compliance Charge is a daily charge and shall be owed for each
day during the Non-Compliance Period and is equal to (i) two percent (2.0%) of
the unpaid principal balance of the Note, divided by (ii) three hundred sixty
(360).

 

(c)     The Non-Compliance Charge is not applicable during any period of time in
which the Default Interest Rate is actually charged by Lender. However, Lender
may elect (in the exercise of its sole discretion and judgment) to charge the
Non-Compliance Charge instead of the Default Interest Rate for any period of
time during the Non-Compliance Period.

 

(d)     No portion of the Non-Compliance Charge is refundable or returnable to
Borrower notwithstanding the payment of the Note or the cure of the underlying
Event of Default or breach of covenant.

 

(e)     Lender may, in the exercise of its sole discretion and judgment, waive
the applicability of the Non-Compliance Charge for any relevant period or for
any day or days within the relevant period. Any election by Lender to waive the
Non-Compliance Charge shall not affect, impair, prejudice or waive Lender’s
right to charge the Non-Compliance Charge for any other applicable
Non-Compliance Period.

 

Article V. Events of Default

 

The occurrence of any one or more of the following events will constitute an
Event of Default under this Agreement:

 

5.01.     Failure to Pay. Borrower fails to pay the Obligations or any portion
thereof as and when due or declared due pursuant to the terms of this Agreement,
the Note, any other Loan Document or any other applicable agreement.

 

5.02.     Failure of Borrower to Perform Other Obligations. Borrower defaults in
the performance of any of the covenants or agreements of Borrower contained in
this Agreement or in any of the other Loan Documents, or Borrower defaults in
the performance of any obligation or responsibility under the terms of any
Related Indebtedness or any other agreement between Borrower and Lender.

 

5.03.     Misrepresentations. Borrower makes any representation or warranty in
any of the Loan Documents or in any certificate or statement furnished to Lender
at any time hereunder or in connection with any of the Loan Documents which
proves to have been untrue or misleading in any material respect when made or
furnished.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 14

--------------------------------------------------------------------------------

 

 

5.04.     Tax Lien. A notice of Lien, levy or assessment is filed of record with
respect to all or any of Borrower’s assets by the United States, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other governmental agency.

 

5.05.     Voluntary Bankruptcy. Borrower: (a) files a voluntary petition or
assignment in bankruptcy or a voluntary petition or assignment or answer seeking
liquidation, reorganization, arrangement, readjustment of its debts, or any
other relief under the Bankruptcy Code, or under any other act or law pertaining
to insolvency or debtor relief, whether State, Federal, or foreign, now or
hereafter existing; (b) enters into any agreement indicating consent to,
approval of, or acquiescence in, any such petition or proceeding; (c) applies
for or permits the appointment, by consent or acquiescence, of a receiver,
custodian or trustee of Borrower or for all or a substantial part of either
Person’s property; (d) makes a general assignment for the benefit of creditors;
or (e) is unable or fails to pay Borrower’s debts generally as such debts become
due, or otherwise becomes insolvent.

 

5.06.     Involuntary Bankruptcy. There shall have been filed against Borrower
an involuntary petition in bankruptcy.

 

5.07.     Judgments. Any judgment, decree or order for the payment of money
against Borrower shall be rendered against Borrower, or any writ of garnishment,
writ of attachment, writ of execution, levy, charging order or turnover order be
entered or issued against any Borrower.

 

Article VI. Rights and Remedies Upon Default

 

Upon the occurrence of any Event of Default, Lender may at its option, exercise
any one or more of the following remedies or rights, in addition to all other
rights and remedies provided by law or otherwise provided by this Agreement or
any other Loan Document, all of which rights and remedies shall be cumulative
and not exclusive:

 

6.01.     Notice and Request for Cure. Lender may provide Borrower with written
notice of the existence of the Event of Default with a request for Borrower to
cure, or take action sufficient to cure the Event of Default within a specified
time period. Notice and opportunity to cure shall not be required to establish
the existence of an Event of Default in connection with any failure by Borrower
to pay any amount to Lender. Borrower specifically waives any notice of
presentment, notice of intent to accelerate, notice of default, demand, notice
of acceleration, and notice of protest in connection with any default relating
to Borrower’s failure to pay any amount. In connection with any Event of Default
that is not a payment default, a breach of warranty, or a misrepresentation,
Lender must give Borrower ten (10) days’ notice of the default before Lender
exercises any of Lender’s other rights and remedies under this Article VI. If
the default is cured within said ten (10) days, the default will no longer be an
Event of Default.

 

6.02.     Default Interest Rate. Lender may charge Borrower the Default Interest
Rate until any portion of the Obligations which are past due are paid or
otherwise brought current, which interest may be applied to the entire balance
of the Obligations. Borrower waives any prior notice of the applicability of the
Default Interest Rate.

 

6.03.     Reports/Reviews/Examinations. Lender may require Borrower to submit
such additional reports or other information as Lender reasonably determines
necessary and/or increase the frequency or broaden the scope of any Lender
review or examination otherwise agreed to in this Agreement or in any other Loan
Document.

 

6.04.     Take Possession of Collateral. Lender may (a) enter upon any place or
places where the Collateral is located and kept, through self-help and without
judicial process, without first obtaining a final judgment or giving Borrower
notice and opportunity for a hearing on the validity of Lender’s claim and
without any obligation to pay rent to Borrower, and remove the Collateral
therefrom to the premises of Lender or any agent of Lender for such time as
Lender may desire, in order to effectively collect or liquidate the Collateral
and/or (b) require Borrower to assemble the Collateral and make it available to
Lender at a place to be designated by Lender which is reasonably convenient to
both Borrower and Lender.

 

6.05.     Proceed Against Borrower. Lender may, without the necessity of prior
recourse to any Collateral, proceed directly against Borrower to collect the
Obligations and enforce this Agreement.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 15

--------------------------------------------------------------------------------

 

 

6.06.     Remedies Under Loan Documents. Lender may exercise any or all rights
and remedies available to Lender under the terms of any Loan Document.

 

6.07.     Borrower’s Receipt of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Borrower in respect of any Collateral
shall be received in trust by Borrower for the benefit of Lender and shall be
segregated from all other property of Borrower and shall be forthwith delivered
to Lender in the same form as so received (with any necessary endorsements) and
applied to the Obligations in accordance with the Loan Documents.

 

6.08.     Notification to Account Debtors. Lender may at its discretion from
time to time during the continuation of an Event of Default notify any or all
obligors under any accounts or general intangibles (i) of Lender’s security
interest in such accounts or general intangibles and direct such obligors to
make payment of all amounts due or to become due to Borrower thereunder directly
to Lender, and (ii) to verify the accounts or general intangibles with such
obligors. Lender shall have the right, at the expense of Borrower, to enforce
collection of any such accounts or general intangibles and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Borrower.

 

6.09.     Non-Judicial Remedies. In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Borrower
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial process.
Borrower recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Lender or
Borrower from resorting to judicial process at either party’s option.

 

6.10.     Equitable Relief. Borrower recognizes that in the event Borrower fails
to pay, perform, observe, or discharge any or all of the Obligations, any remedy
at law may prove to be inadequate relief to Lender. Borrower therefore agrees
that Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

6.11.     Common Law and Statutory Right of Offset. Nothing herein shall limit
or impair Lender’s rights of offset, if any, that may arise by operation of law
or under the terms of any other agreement.

 

6.12.     Other Remedies. Lender may exercise any and all other remedies and
rights allowed by or arising under applicable law, legal and equitable. In
addition, Lender may elect to waive the Event of Default. Nothing herein
obligates or requires Lender to exercise any particular remedy or to enforce any
Event of Default.

 

Article VII. Miscellaneous

 

7.01.     Waivers. The failure of Lender at any time to require strict
compliance with any provision of this Agreement or any other Loan Document shall
not affect Lender’s continuing right thereafter to require compliance. Any
suspension or waiver by Lender of an Event of Default shall not affect any other
Event of Default and Lender’s remedies with respect thereto, regardless of when
said Event of Default occurs and the nature of said Event of Default. Any
waiver, suspension, or consent by Lender with respect to Borrower’s compliance
with this Agreement must be in writing signed by Lender and shall be limited to
the extent set forth therein.

 

7.02.     Amendments. Neither this Agreement nor any of the Loan Documents may
be amended except in writing, signed by all parties to this Agreement.

 

7.03.     Assignment. This Agreement shall bind and inure to the benefit of
Borrower and Lender, and their respective successors, permitted assigns, heirs,
legal representatives and, in the case of Lender, its participants. Borrower
shall not assign, in whole or in part, this Agreement or any of the rights,
duties, or obligations of Borrower under this Agreement and any such assignment
or attempted assignment shall be void and of no effect with respect to Lender.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 16

--------------------------------------------------------------------------------

 

 

7.04.     Severability. If any part of this Agreement shall be adjudged invalid
or unenforceable, whether in general or in any particular circumstance, then
such partial invalidity or unenforceability shall not cause the remainder of
this Agreement to be or to become invalid or unenforceable, and if a provision
hereof is held invalid or unenforceable in one or more of its applications said
provision shall remain in effect in all valid applications that are severable
from the invalid or unenforceable application(s). This Agreement shall be
interpreted so as to give effect and validity to all of the provisions of this
Agreement to the fullest extent permitted by law.

 

7.05.     Governing Law; Venue. Except to the extent that federal law is
applicable, this Agreement and the rights and obligations of the parties
hereunder shall, in all respects, be governed by and construed in accordance
with the laws of the State of Texas. Venue for all proceedings arising from or
related to the Note, this Agreement, any of the Collateral, any of the other
Loan Documents or the interpretation or enforcement of any of the above shall be
in Rusk County, Texas.

 

7.06.     Limitation of Liability and Releases. Lender and Lender’s officers,
directors, employees, attorneys and agents of Lender shall have no liability
with respect to, and Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, or consequential
damages suffered or incurred by Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.

 

7.07.     Lender Not Fiduciary. The relationship between Borrower and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender, to be other than that of debtor and creditor.

 

7.08.     Waiver of Right to Trial by Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF
ANY OF THE TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.

 

7.09.     Patriot Act Notice. Lender notifies Borrower that pursuant to the
requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318,
Lender is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow Lender to identify the Borrower in accordance
with the Act.

7.10.     Disclosure Relating to Collateral Protection Insurance. As of the date
of this disclosure, Borrower and Lender have or shall have consummated a
transaction pursuant to which Lender has agreed to make a loan to Borrower.
Borrower is pledging Collateral to secure the Obligations in accordance with the
Loan Documents. This notice relates to Borrower’s obligations with respect to
insuring the Collateral against damage. To this end, Borrower must do the
following: (a) keep the Collateral insured against damage in the amount equal to
the Obligations or as otherwise required by the Loan Documents; (b) purchase the
insurance from an insurer that is authorized to do business in the applicable
state or an eligible surplus lines insurer; and (c) name Lender the person to be
paid under the policy in the event of loss. Lender may obtain collateral
protection insurance on behalf of Borrower at Borrower’s expense if Borrower
fails to meet any of the foregoing requirements.

 

7.11.     Waiver of Consumer Rights. BORROWER WAIVE ALL RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, §17.41 ET SEQ., BUSINESS
AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.
BORROWER WAIVE SUCH RIGHTS AFTER CONSULTATION WITH AN ATTORNEY OF THEIR OWN
SELECTION, AND THEY DO VOLUNTARILY CONSENT TO THIS WAIVER.

 

7.12.     Notice of Final Agreement. It is the intention of Borrower and Lender
that the following NOTICE OF FINAL AGREEMENT be incorporated by reference into
each of the Loan Documents (as the same may be amended, modified or restated
from time to time). Borrower and Lender warrant and represent that the entire
agreement made and existing by or among them with respect to the Loans is and
shall be contained within the Loan Documents.

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 17

--------------------------------------------------------------------------------

 

 

NOTICE OF FINAL AGREEMENT

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

LENDER:                         

Citizens National Bank

 

 

By: /s/ Brad Tidwell   Name: Brad Tidwell   Title: Chief Executive Officer  

                     

 

 

[This space left blank intentionally]

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 18

--------------------------------------------------------------------------------

 

 

BORROWER:

Friedman Industries, Incorporated, a Texas corporation

 

 

By: /s/ Alex LaRue   Name: Alex LaRue   Title: Chief Financial Officer,
Secretary and Treasuer  

 

 

 

[This space left blank intentionally]

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 19

--------------------------------------------------------------------------------

 

 

Exhibit “A” – Borrowing Base Certificate Form

  

Friedman Industries, Incorporated

Loan # XXXXXXX

BORROWING BASE CERTIFICATION

 

1. Total Accounts Receivable of Texas Tubular Products Segment

(List Dated: _________)                                    

2. Less Ineligible Accounts

                                     

A. Accounts > 90 Days

    $ -          

B. Inter-company / Affiliate Accounts

    $ -          

C. Retainage

    $ -          

D. A/R over 25% of Eligible

    $ -          

D. Other

    $ -                              

3. Eligible Accounts Receivable

          $ -                        

4. Advance Rate

                80.00%                    

5. Borrowing Base on A/R (3X4)

          $ -                        

6. Inventory of Texas Tubular Products Segment (at average of cost)

(List Dated: _________)                                    

7. Advance Rate

                40.00%                    

8. Borrowing Base (6X7) (capped at $3,000,000)

          $ -                        

9. Maximum Borrowing Capacity

    $ -          

A. Total Eligible (5+8-9)

    $ -          

B. Total Line of Credit

    $ 5,000,000.00                              

10. Amount of this advance request:

          $ -    

11. Current Outstanding Balance of LOC (excluding this request)

        $ -    

12. Total Outstanding including new advance request

          $ -    

13. In Compliance? (9-12)

                 

***LINE IS OUT OF COMPLIANCE IF THIS TOTAL IS NEGATIVE***

        $ -    

 

This Borrowing Base Report is provided to Citizens National Bank ("Lender")
under the terms of a Revolving Line of Credit Loan Agreement dated __, 20__ (the
"Loan Agreement"). The undersigned represents to Lender that the above
information is true and correct and the Lender is asked to rely on the
truthfulness of this information in Lender's actions under the terms of the Loan
Agreement. The undersigned represents that as of this date there is no Event of
Default or Possible Default under the Loan Agreement, except for the following:
None . The undersigned makes these representations on behalf of the undersigned
and the Borrower and the Guarantor, on whose behalf the undersigned is
authorized to act.

 

FRIEDMAN INDUSTRIES, INCORPORATED

 

By: ________________________

Name: ______________________

Title: _______________________

Date: _______________________

 

--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT, PAGE 20